Citation Nr: 0428444	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether a September 1946 rating decision wherein the RO 
reduced the evaluation for sarcoidosis from 100 percent to 30 
percent and a March 18, 1993 rating decision wherein the RO 
continued 30 percent evaluation for pulmonary sarcoidosis, a 
10 percent for cardiac sarcoidosis and denied service 
connection for hypertension constituted clear and 
unmistakable error (CUE).

2.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
cardiac sarcoidosis. 

(The issue of whether RO adjudicative decisions dated in 
September 1946, March 2003, October 2003 and June 2004 should 
be reversed or revised on the basis of CUE pursuant to the 
provisions of 38 U.S.C.A. 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2003) is addressed in a separate decision under a 
different docket number.) 





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In March 2003 the RO 
denied increased ratings for pulmonary and cardiac 
sarcoidosis.  In June 2004 the RO determined there was no CUE 
prior rating decisions.

Since the March 2003, October 2003 and June 2004 RO 
determinations are before the Board on direct appeal, they 
are not final decisions limited to review on the basis of 
CUE.  In addition, the decision issued in 1946 addressed in 
the June 2004 rating decision was issued on September 24, 
1946.  Thus the issue of CUE set forth on the title page has 
been recharacterized accordingly.  

In September 2004, the Deputy Vice Chairman of the Board 
granted the veteran's motion to advance his case on the 
Board's docket on the basis of his age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

In September 2004, the veteran advised the Board that he 
would be representing himself in the appeal.

The issue of CUE in September 1946 and March 1993 rating 
decisions is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Pulmonary sarcoidosis is manifested by pulmonary function 
testing showing forced vital capacity FEV-1 of 66, 65, 62 and 
69 percent predicted, FEV-1/FVC of 116 and 137 percent of 
predicted value and DLCO (SB) 56 and 75 percent of predicted 
value with moderate to moderately severe airway obstruction.

2.  Cardiac sarcoidosis is currently manifested by evidence 
of no more than occasional skipped beats, without competent 
evidence of other residual cardiac abnormality related to 
sarcoidosis. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 60 percent 
for pulmonary sarcoidosis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.21, 4.96, and 4.97, Diagnostic Codes 6600 and 
6847 (2004).   

2.  The criteria for an evaluation in excess of 10 percent 
for cardiac sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.20, 4.21, 4.104, Diagnostic Code 7010 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the current evaluations for pulmonary 
sarcoidosis and cardiac sarcoidosis are protected, each 
having been in effect continuously for more than 20 years.  
The veteran filed a claim for increase in January 2003.


Contemporaneous VA clinical records dated in 2002 show the 
veteran used an albuterol inhaler daily and that according to 
him a recent stress test was found to be unremarkable.  On 
examination his cardiovascular system showed a normal S1 and 
S2.  The assessment included coronary artery disease with 
recent negative stress test.  In March 2002 his heart showed 
a regular rate and rhythm.  

The VA examiner in January 2003 was provided the claims file.  
There was a reference to a previous diagnosis of 
arteriosclerotic heart disease and ventricular arrhythmia and 
current complaints of shortness of breath and chest pain with 
exertion.  He had no history of syncopal episodes but of 
occasional productive cough.  It was noted he had retired 
over 20 years earlier after working for 27 years.  The heart 
showed occasional skipped beats and the examiner heard a 
normal S1, S2.  He had decreased breath sounds and 
inspiratory crackles, but no rhonchi or wheezing.  An 
electrocardiogram was reported as showing sinus rhythm with 
first degree AV block and nonspecific T-wave abnormality.  

An echocardiogram was reported as showing mild left 
ventricular hypertrophy, borderline dilated right antrum, 
dilated aortic root, mild aortic, mitral and tricuspid 
deficiency and normal left ventricular ejection fraction.  
The assessment included pulmonary sarcoidosis with long term 
well established parenchymal lung lesions on chest X-ray and 
mild chronic obstructive and restrictive pulmonary 
impairment; cardiac sarcoidosis by history with no evidence 
at this time of any cardiac abnormality that could justify 
the diagnosis of residual cardiac sarcoidosis.  

The pulmonary function test obtained with the examination 
showed FEV-1 66 and 65 percent, FEV-1/FVC 116 and 137 percent 
predicted and DLCO (SB) 56 percent.  The report noted a 
guarded result on account of suboptimal effort and probable 
mild restrictive impairment and possible mild obstruction of 
small airways.  

Private clinical records dated in July 2003 included 
spirometry showing FEV-1 62 and 69 percent predicted, FEV-
1/FVC showed only 75 actual and 77 predicted without a 
percentage calculation and DLCO (SB) 75 percent.  

The veteran gave his best effort according to the report.  
The impression was mild to moderate obstructive airway 
disease with reverse bronchospasm confined to peripheral 
airways and very mild restrictive lung disease.

An echocardiogram was read as showing preserved left 
ventricular hypertrophy systolic function, evidence of mild 
left ventricular hypertrophy and evidence of tricuspid, 
aortic and mitral abnormalities.  

A cardiology report dated in January 2004 showed stress test 
diagnoses included palpitations and shortness of breath, 
abnormal electrocardiogram and sarcoidosis.  Resting 
electrocardiogram was reported as normal except for voltage 
criteria for borderline left ventricular hypertrophy.  No 
electrocardiogram abnormalities were seen during the test.  
The impression was subjectively the patient had no chest pain 
with Persantine stress and unchanged electrocardiogram with 
Persantine.  


Criteria
Generally Applicable Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2004).

Where is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more clearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Pub. L. 90-
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96(a), 
effective October 7, 1996.

Bronchitis, chronic: 100 percent-FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/ kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s)of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

60 percent-FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

30 percent-FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.

10 percent-FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Sarcoidosis: 100 percent-Cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment. 


60 percent-Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.

30 percent-Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids. 

0 percent-Chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment. Or rate active 
disease or residuals as chronic bronchitis (DC 6600) and 
extra-pulmonary involvement under specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Supraventricular arrhythmias: 30 percent-Paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor. 10 percent-Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2004).


Analysis

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  

Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The March 2003 rating decision, the May 2003 statement of the 
case and October 2003 and March 2004 supplemental statements 
of the case apprised the appellant of the information and 
evidence needed to substantiate his claims for increased 
ratings.  These documents also advised him of the reasons for 
the denial of his claim.  They 
outline the specific evidence that was considered.  

In particular, a January 2003 letter informed the appellant 
of the provisions of the VCAA and he was advised to identify 
any evidence in support of the claims that had not been 
obtained.  He was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence collectively satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board notes that the RO provided the 
specific provisions of the new law in its statement of the 
case, and made it clear that it had fully applied and 
considered in the determination of the appellant's claim.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims for increase.  In 
fact the record has been supplemented with additional VA and 
private treatment records that the veteran identified.

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(Pelegrini II, replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received from the appellant in January 2003.  The appellant 
received a current VCAA notice pertaining to his claim in 
January 2003 and the initial consideration of the claim was 
completed in March 2003.  Accordingly, the procedural actions 
of the RO are compliant with Pelegrini II.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been substantially satisfied in the development actions and 
notice correspondence, in particular the January 2003 letter 
that explained obligations to assist and produce evidence 
under the VCAA, all content requirements have been met.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  

The Board also obtained a VA examination addressing relevant 
issues in this claim.  The Board finds that there is no 
indication that there exists any evidence which has a bearing 
on the issues adjudicated here that is available but has not 
been obtained.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and as 
recently as January 2004 had indicated there was no 
additional pertinent evidence to be associated with the 
record beyond that obtained.  Hence, the Board concludes that 
VA's duty to assist the appellant in the development of the 
claims addressed in this decision has been satisfied.  


Increased Rating for Pulmonary Sarcoidosis

Regarding sarcoidosis, the Board observes that what is 
noteworthy is the amount of clinical data regarding pulmonary 
function.  The revisions to the respiratory rating scheme 
that occurred since the veteran last sought an increased 
rating are very clear regarding the application to pulmonary 
sarcoidosis.  It is clear from the clinical records and the 
history obtained on examination and in clinical records that 
the pulmonary manifestations of sarcoidosis are substantial. 

VA examination early in 2003 and the more recent private 
records that include pulmonary function reports collectively 
do show the veteran's sarcoidosis does not meet essential 
criteria for a higher evaluation under the primary rating 
scheme for sarcoidosis.  However, the alternative basis for 
rating pulmonary sarcoidosis as bronchitis shows substantial 
impairment that in the Board's mind more nearly approximates 
one of the minimum thresholds or the relevant rating elements 
for a 60 percent rating on the basis of the PFT results when 
viewed in the context of all relevant evidence.  The Board 
notes that the pulmonary function was noticeably similar on 
the 2003 evaluations except for the DLCO (SB) that was 
borderline for the 60 percent evaluation on the January 2003 
examination.   

The current version of the rating scheme provides alternative 
bases for the various interval ratings.  Pertinent here is 
that a 60 percent rating is supported by DLCO (SB) that is 
borderline as more nearly approximating the minimum value for 
a 60 percent evaluation.  The effort level determination is 
arguably subjective and his physical status could have 
accounted for what appeared to the VA clinician as suboptimal 
effort.  The veteran has been shown to need daily inhaled 
medication and the more recent evaluation of pulmonary 
function was felt to present a moderately severe airway 
obstruction and led to a recommendation for a clinical trial 
of bronchodilators.  Although another interpretation of that 
report was mild to moderate obstructive airway disease the 
Board finds the overall level of impairment from two recent 
examinations sufficient to support a 60 percent evaluation.  
The Board observes that neither examination appeared to 
report a level of maximum oxygen consumption which is another 
of the alternative independent bases for the 60 percent 
rating.  

Thus, the Board finds that the record supports a 60 percent 
evaluation for the appeal period based on the overall 
pulmonary function that is deemed to more nearly approximate 
that rating rather than the 30 percent rating.  However, the 
record does not show any symptomatology objectively confirmed 
that would warrant a finding that the disability is more 
accurately assessed in the 100 percent criteria under the 
current version of Diagnostic Code 6600 or 6847, and the 
Board notes the veteran's argument has been that he meets the 
criteria for the next higher evaluation of 60 percent.


Increased Rating for Cardiac Sarcoidosis

The veteran fled a claim for increase in 2003 several years 
after the rating criteria for cardiovascular disorders were 
amended.  He was rated by analogy under Diagnostic Code 7013 
that in the criteria in effect prior to January 1998 required 
only infrequent attacks to qualify for a 10 percent 
evaluation, 38 C.F.R. § 4.104 (1997).  The current criteria 
require one to four episodes a year, confirmed by EKG or 
Holter monitor.  38 C.F.R. § 4.104, DC 7010 (2003).  The new 
regulations contemplated that a disability rated under former 
Diagnostic Code 7013 would be accounted for under new 
Diagnostic Code 7010.  See 58 Fed. Reg. 4954, 4956 (Jan. 19, 
1993).  

The higher evaluation is 30 percent but the medical evidence 
of record does not show the veteran to have manifested more 
than four documented episodes a year  confirmed by either 
electrocardiogram or Holter monitor.  The record shows that 
when he was examined in January 2003 there was evidence of 
occasional skipped beats and outpatient evidence of regular 
heart rate and rhythm.  The more recent electrocardiogram did 
not lead to an impression of atrial fibrillation or 
tachycardia.  It is also significant that the VA examiner in 
2003 concluded the veteran did not have any cardiac 
abnormality to justify the diagnosis of residual cardiac 
sarcoidosis thereby eliminating consideration of other 
reported cardiac manifestations in the evaluation of the 
service-connected disability.  

Therefore, the Board concludes that the evidence 
preponderates against the claim for increase as it clearly 
demonstrates the veteran does not meet or more nearly 
approximate the criteria for the maximum schedular rating of 
30 percent under Diagnostic Code 7010.  Although the veteran 
argues about the rating of his cardiovascular disability, no 
medical opinion links any of the various manifestations from 
the echocardiogram or clinical evaluation to cardiac 
sarcoidosis. 


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In the veteran's case at hand the RO provided the pertinent 
criteria for extraschedular evaluation and obviously 
considered them, although the explanation of the continuation 
of the 30 and 10 percent ratings focused on the schedular 
criteria.  In any event, the RO did not grant increased 
compensation benefits on any basis.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
applicable regulation but no argument has been expressed by 
the veteran for an extraschedular evaluation and the record 
does not warrant a different conclusion.  The veteran has not 
submitted any statement on appeal arguing otherwise in the 
spirit of the basic underlying claim for increased 
compensation benefits.  The Board has found the schedular 
criteria adequate to grant an increase for pulmonary 
sarcoidosis and adequate for evaluating cardiac sarcoidosis.  
Further, the veteran has been retired for at least two 
decades.

Thus, the Board finds that extraschedular consideration is 
not material to the determination in this case.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  


ORDER

Entitlement to an increased evaluation of 60 percent for 
pulmonary sarcoidosis is granted, subject to the regulations 
governing the payment of monetary awards. 

Entitlement to an evaluation in excess of 10 percent for 
cardiac sarcoidosis is denied. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter in April 2004, although at 
this time it is well established in case law that the VCAA 
does not apply to CUE matters.  

The CAVC has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.  

The veteran filed a notice of disagreement (NOD) in July 2004 
with the June 2004 rating decision wherein the RO determined 
there was no CUE in prior rating decisions.  The RO did not 
issue a statement of the case (SOC).  


The Board notes that a notice of disagreement must simply 
disagree with the agency's determination of the veteran's 
claim.  Collaro v. West, 136 F. 3d 1304 (Fed. Cir. 1998).  
Special wording is not required.  38 C.F.R. § 20.201 (2003).  
His correspondence in July 2004 mentioned the June 2004 
rating decision. 

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement has been filed as to its denial, 
the claimant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a SOC 
addressing the issue of whether a 
September 1946 rating decision wherein 
the evaluation for sarcoidosis was 
reduced from 100 percent to 30 percent 
and a March 18, 1993 rating decision 
wherein a 30 percent evaluation for 
pulmonary sarcoidosis and a 10 percent 
evaluation for cardiac sarcoidosis were 
continued, and service connection for 
hypertension was denied constituted CUE.  

The VBA AMC should also advise the 
veteran of the need to timely file a 
substantive appeal to the Board if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review if the veteran files a timely substantive 
appeal.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



